DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Claims 1-3, 5-10, 12, 14-17, 19 and 20 have been presented for examination based on the amendment filed on 7/5/2022.
Claims 1, 3, 14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 1-2, 7-8, 10, 12-15, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over "Revit User Guide" to Autodesk et. al., (hereinafter, "Revit"), in view of US Patent No. 7761266 by Mangon; Nicolas et al (Mangon hereafter).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revit, in view of Mangon, and further in view of US PGPUB No. US 20120310605 A1 by ABE; Hideki et al.
Claims 5-6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revit, in view of Mangon, and further in view of "ARCHICAD 23 Reference Guide" to Graphisoft et al., (hereinafter, "ArchiCAD").
Applicant is encouraged to request an interview before responding to this action to specifically discuss the rejection under 35 USC 112 and clarifying the inventive concept over current prior art.
This action is made Non-Final.
----- This Page is left blank after this line -----





Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.11:

    PNG
    media_image1.png
    304
    681
    media_image1.png
    Greyscale


(Response 1) Issue is that its not clear what part planes are mergable. Simply stating there are rules that deteremine if part planes are mergable, does not address the issue. Cited specification does not teach that. Please see updated rejection and claim interpretation. If applicant has support for the claim interpretation, applicants are encouraged to update the claim identifying which part planes are merged. Examiner does not find any example/rules in [0034] & Fig.3. 
 (Argument 2) Applicant has argued in Remarks Pg.12:

    PNG
    media_image2.png
    363
    648
    media_image2.png
    Greyscale


(Response 1) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection for the limitation is made with the Magnon (not Revit), which is not argued by applicant. Rejection below is updated to show claimed limitation in Magnon Fig.7 and Col.7 Line 35 -Col.8 Line 34. 
Examiner Note
Applicant are encouraged to request an interview before responding to this action, like before. Claims may be distinguished from Magnon by specifically claiming location of the part planes, reasons for offset and reasons for specific value of offset.
----- This Page is left blank after this line -----

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It unclear in representative claim 1 (& claims 14 and 20 likewise) what is meant by “…creating one or more analysis planes, each analysis plane created by merging two part planes together…” From Fig.1A part planes (103-1, 103-2, 103-3) appear to orthogonal and it is unclear how they can be merged?

    PNG
    media_image3.png
    278
    414
    media_image3.png
    Greyscale

Applicant has pointed to specification [0034]1 that discloses merging part planes to “another part plane”. What is not clear in claim and the specification [0034], is if “another part plane” is from the same initial part are from two different parts. There is no figure shown/described that show which two part planes can be merged. Therefore even if the specification [0034] (published [0038]) is import, its unclear which part planes can be merged and how they are merged.  
Claim 3 recites the limitation "the physical planar element" in “wherein … the plurality of part planes determined for an 2D element include a finite part plane, which covers larger area than the physical planar element and has boundaries defined based on boundaries of the physical planar element and the offset values…”.  There is insufficient antecedent basis for this limitation in the claim. Since now there are plurality of part planes and its unclear what should be considered as “the physical planar element”.  Parent claim 1 does not disclose “a physical planar element”.
Further claim 3 is indefinite because it is unclear who are the actors in “which” and “and has” . The limitation reads the plurality of part planes determined for an 2D element include a finite part plane, which covers larger area than the physical planar element and has boundaries defined based on boundaries of the physical planar element and the offset values…”.   There are the plurality of part planes. Since “the physical planar element” is one plane, is it measured against all of the plurality of part planes?. To overcome this rejection, applicant can claim that one of the selected of the plurality of part planes is co-planar with the physical part plane… then leading with how one is larger by the offset values.  
Claim 19 recites similar limitation with the physical planar element and rejected with similar rationale.
----- This Page is left blank after this line -----


Claim Interpretation
Claim 1 interpretation 1: If the claim is interpreted as “….creating one or more analysis planes, each analysis plane created by intersecting 
Claim 1 Interpretation 2: An interpretation is made as an example of two walls (or any two cuboidal elements). Since the part planes cannot be merged when they are orthogonal to each other, interpretation (in view applicant argument) is made that part-planes are co-planar (See specification [0034] --- can another part plane be from another part altogether?). This can only happen between two separate & distinct parts. As an example, two walls of different thickness that are stacked may share one part plane (wall side) and that plane may be merged to come up with same analytical plane2. 
----- This Page is left blank after this line -----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 7-8, 10, 12-15, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over "Revit User Guide" to Autodesk et. al., (hereinafter, "Revit"), in view of US Patent No. 7761266 by Mangon; Nicolas et al (Mangon hereafter).

As per claim 1, Revit teaches a computer implemented method for automatically creating from a physical model, which is a digital representation of a structure and comprises in a 5digital form a plurality of physical parts, an analysis model for structural analysis of the structure, the method comprising (Page 9 discloses in the Revit model, every drawing sheet, 2D and 3D view, and schedule is a presentation of information from the same underlying building model database. As you work in drawing and schedule views, Revit Architecture collects information about the building project and coordinates this information across all other representations of the project. The Revit parametric change engine automatically coordinates changes made anywhere—in model views, drawing sheets, schedules, sections, and plans. Page 1742 also discloses Revit Structure integrates a physical model for layout, coordination, and documentation with an independently editable analytical model for building design and analysis): 
running in a computer an analysis tool application configured to automatically create the analysis model from physical model (Pg.338 showing 2D analysis element as plane as the analytical model for the floor (physical element)) for the by performing steps comprising:
retrieving, by the analysis tool application, the physical model from data storage (Page 10 discloses the Revit platform for building information modeling is a design and documentation system that supports the design, drawings, and schedules required for a building project. Building information modeling (BIM) delivers information about project design, scope, quantities, and phases when you need it; Pg.71 shows retrieval of stored information);  10
determining at least for each load-bearing physical part in the physical model an initial element (Page 11 discloses when creating a project, you add Revit parametric building elements to the design. Revit Architecture classifies elements by categories, families, and types. A category is a group of elements that you use to model or document a building design. For example, categories of model elements include walls and beams. Page 1738 also discloses a reference line is used when designing families of model elements or placing elements in a building model. When you draw a reference line in a view, the line is visible in other, related views.);
determining for each initial element at least one part plane, which is a finite plane (Page 1738 discloses a reference plane which is a 2-dimensional plane used when designing families of model elements or placing elements in a building model.);
sorting the part planes to a sorted order (Page 489 discloses a family is a group of elements with a common set of properties, called parameters, and a related graphical representation. Different elements belonging to a family may have different values for some or all of their parameters, but the set of parameters (their names and meanings) is the same. These variations within the family are called family types or types. Examiner notes the planes can be grouped as a family which allows for sorting planes based on the user’s choosing.);
performing for each part plane according to the sorted order the following: searching for analysis planes that are according to a first set of rules mergeable (Page 224 discloses after placing walls in the drawing area, you can modify their layout and geometry using tools common to most elements…the current topic addresses wall-specific modifications, such as changing the physical structure of walls or editing joins. Page 231 also discloses Revit Architecture automatically creates joins between intersecting walls. Use the following procedure to join the geometry of closely-spaced parallel walls. 1 In a plan view, place the walls less than 6 inches apart. Examiner notes that each element such as a wall has its corresponding plane therefore having intersecting walls allows for mergeble planes.);
if one or more analysis planes are found, merging the part plane to one of the one or more analysis planes, else creating an analysis plane from the part plane (Page 231 discloses Revit Architecture automatically creates joins between intersecting walls…join the geometry of closely-spaced parallel walls…this procedure to place a wall that is joined to a mid-end face in another wall. When you drag either of the joined walls, the join is maintained, and the other wall lengthens or shortens accordingly) and associating the one of the one or more analysis planes Page 2 of 13Appl. No. 16/291,890Attorney Docket No.: 101941-1129477 Amdt. dated October 25, 2021 Response to Office Action of June 23, 2021 with information on the part plane, else creating an analysis plane from the part plane and associating the analysis planes with information on the part plane (Page 1488 discloses you can create a family that is hosted by the active work plane. This can be very useful both in a project environment and within a nested family where you may need a nested sub-component to reside on a particular plane. You can make any non-hosted family a work plane-based family);
creating, for the analysis model, analysis elements by adjusting the initial 20elements based on intersections of analysis planes ((Page 231 discloses Revit Architecture automatically creates joins between intersecting walls and Page 579 discloses when Rigid Links is enabled, an additional analytical segment is engaged in the model between the end of the analytical model of a beam and the analytical model of a column. Examiner notes that initial elements have their own planes so when the elements intersect their planes intersect as well. );
and outputting the analysis model comprising the analysis elements for structural analysis (Page 1149 discloses after you have placed room components in all the areas in a plan, you can export your design as a gbXML file and use a third-party load analysis software application to perform a load analysis).
Revit does not explicitly teach newly amended limitations (underlined limitations) of 
(a) “…an analysis model, which is a digital representation of one- dimensional (1D) analysis elements and/or two-dimensional (2D) analysis elements that represent the plurality of physical parts of the physical model….”
(b) “…determining, for each initial element, a plurality of part planes, each of which is a finite plane defined by coordinates of definition points on the part plane that include offset values, each part plane associated with one of the plurality of physical parts of the physical model; creating one or more analysis planes, each analysis plane created by merging two part planes together, or if no mergeable part planes exists, created from a corresponding part plane; …”
(c) “…performing, for each part plane and according to the sorted order, the following: searching for analysis planes that are, according to a first set of rules, mergeable with the part plane; if one or more analysis planes are found, merging the part plane to one of the one or more analysis planes and ..;…”
(d) “…creating, for the analysis model, analysis elements by adjusting locations of end points of the initial elements based on intersections of analysis planes, wherein an end point of each initial element is adjusted based on one of: (i) an intersection of two analysis planes that are associated with a same part plane as the initial element, or (ii) an intersection of two analysis planes that are associated with the same part plane as the initial element and a third analysis plane that is not associated with the same part plane, and wherein an analysis element is created based on the adjusted locations of the end points of the initial element;…”
Mangon teaches: 
(a) “…an analysis model, which is a digital representation of one- dimensional (1D) analysis elements and/or two-dimensional (2D) analysis elements that represent the plurality of physical parts of the physical model….” (Mangon: Table 1 Col.4 Lines 49-Col.5 Lines 28): 

    PNG
    media_image4.png
    732
    500
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    1068
    1474
    media_image5.png
    Greyscale
(b) “…determining, for each initial element, a plurality of part planes, each of which is a finite plane defined by coordinates of definition points on the part plane that include offset values3, each part plane associated with one of the plurality of physical parts of the physical model;
As shown above the plurality of planes (green mapped to vertical plane and yellow mapped to horizontal plane specifically) within the physical object of wall element 502, represent the boundary in each (x, y, z) dimension, where the exemplarily annotated P1, P2, P3 an P4 mark the extent of the part. The element 502’ maps to the analytical element (e.g. see instant application Fig.1A element 102). These points P1-P4 are the offset values around the analytical element 502.
creating one or more analysis planes, each analysis plane created by merging two part planes together, or if no mergeable part planes exists, created from a corresponding part plane; …” (Mangon: Fig.7 & Col.8 Lines 22-50):

    PNG
    media_image6.png
    1101
    869
    media_image6.png
    Greyscale

(c) “…performing, for each part plane and according to the sorted order, the following: searching for analysis planes that are, according to a first set of rules (Mangon: Col.5 Lines 55-62), mergeable with the part plane; if one or more analysis planes are found, merging the part plane to one of the one or more analysis planes and associating the one of the one or more analysis planes Page 2 of 13Appl. No. 16/291,890Attorney Docket No.: 101941-1129477 Amdt. dated October 25, 2021 Response to Office Action of June 23, 2021 with information on the part plane, else creating an analysis plane from the part plane and associating the analysis planes with information on the part plane;…” (Mangon: Fig.7 & Col.8 Lines 22-50: In this case for the wall the part planes 602’ & 502’ are also the analytical planes as they pass through the initial element (wall) and part plane and analytical plane are associated as they are associated to same physical part; Also as presented in disclosure the two analytical planes need to be reconciled --- as they should be coplanar as the walls 602 & 502):
(d) “…creating, for the analysis model, analysis elements by adjusting locations of end points of the initial elements based on intersections of analysis planes, wherein an end point of each initial element is adjusted based on one of: (i) an intersection of two analysis planes that are associated with a same part plane as the initial element, or (ii) an intersection of two analysis planes that are associated with the same part plane as the initial element and a third analysis plane that is not associated with the same part plane, and wherein an analysis element is created based on the adjusted locations of the end points of the initial element;…” (Mangon: Fig.7 & Col.8 Lines 22-50: show the intersection of two analysis planes 602’ & 502’ where the walls 602 and 502 meet (end point). Further Mangon teaches limitation (i) where 1st analysis plane and 2nd analysis plane of the part 602 as associated and also teaches (ii) where 1st analysis plane (602’) and 2nd analysis plane of the part 602 is reconciled with 2nd analysis and 3rd analysis plane (502’) of part 502 as described in Fig.7 disclosure to align all of them by adjusting the location of 602’ and 502’ so they are aligned. Mangon also teaches that the structure is outputted.) 

    PNG
    media_image6.png
    1101
    869
    media_image6.png
    Greyscale

It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mangon to Revit as the software used in Mangon is the Audesk’s Revit software (Mangon: Col.3 Lines 54-Col.4 Line 4). Further motivation to combine would have been that Revit and Mangon are analogous art to the instant claimed invention in the same field of analytical modeling (Mangon: Col.3 Lines 54-Col.4 Line 4; Revit Pg. 450). 

As per claim 2, Revit teaches the computer implemented method of claim 1, Revit further teaches 25wherein the determining of an initial element comprises: determining for each longitudinal load-bearing physical part an initial element which is an 1D element (Page 580 discloses use the mouse to sketch the beam, moving the cursor to the endpoint. Examiner notes that sketching a beam only allows for one direction of movement to the endpoint hence a 1D element.); and determining for each planar load-bearing physical part an initial element which is a 2D element (Page 672 discloses you may pre-select the height (top) or depth (base) of a structural wall from the Options Bar. Select either Height or Depth from the list box, then use the Constraint list to the right of Height/Depth selection to set the constraint of the top or base of the wall either by Level or as Unconnected). 

As per claim 4 (Cancelled). 

As per claim 7, Revit teaches the computer implemented method of claim 1, Revit further teaches wherein the creating analysis elements by adjusting the initial elements based on intersections of analysis planes comprises for a 2D initial element the following:  5determining one analysis plane associated with a part plane created for the 2D initial element; searching for two analysis planes fulfilling a third set of rules; if found, creating an analysis element to the intersection of the one analysis plane and the two analysis planes; and  10if not found, creating an analysis element to the one part plane (Page 1334 discloses  Reference Line intersection For Wall-Wall junctions, it is not enough that they collide: their reference lines must also intersect. The element (or skin) with the higher-priority Building Material will cut the one of a lower priority. Junction Order for Equal-Priority Walls If two Walls of the same priority meet (their reference lines intersect), use Junction Order to control the element level junction. Examiner notes that this reference teaches of the intersections in analysis planes and what Revit will do in that situation). 
Mangon also shows 2D initial element as shown in Table 1.
Motivation to combine is same as claim 1. 

As per claim 8, Revit teaches the computer implemented method of claim 7, Revit further teaches wherein the third set of rules comprises that an analysis plane is not parallel with the one analysis planes, is within a predetermined distance from a position of the 2D initial element and two of 15corresponding two or more physical parts connect (Page 159 discloses for hosted and driving reference points, specifies whether only the reference plane Show Normal Reference Plane Only perpendicular to the geometry of the host will be visible and Page 259 discloses offsets the wall panel the specified distance and in a direction perpendicular to the face of the curtain wall). 

As per claim 10, Revit teaches the computer implemented method of claim 1, Revit further teaches wherein the first set 5of rules comprises that an analysis plane and a part plane are mergeable if they are parallel within a tolerance, overlap at least partly, are within a predetermined distance from each other and two of corresponding two or more physical parts connect (Page 1279 discloses if desired, select some elements in a view. 2 Click Collaborate tab ➤ Coordinate panel ➤ Interference Check drop-down ➤ (Run Interference Check). The Interference Check dialog opens. If you selected elements in the view, the dialog is filtered to display only those element categories. If you did not select any elements, the dialog displays all categories from the current project. 3 On the left side of the dialog, select a value from the first Categories from drop-down. 4 Select the desired categories. For example, select Roofs as the category. 5 On the right side of the dialog, select a value from the second Categories from drop-down. This value could be a current selection of elements, the current project, or a linked Revit model. 6 Select the other desired categories. 7 Click OK. If there are no interferences to report, a dialog displays informing you of this. If there are interferences to report, the Interference Report dialog displays. The dialog lists all elements that are in conflict with one another. Interferences are grouped according to the way you generated the check. 9 To correct a conflict, click in the view and modify the overlapping elements. The Interference Report dialog remains visible. 10 When you have fixed the problem intersection, in the Interference Report dialog, click Refresh. If the problem has been resolved, the problem elements are removed from the list of conflicts. Examiner notes in summary, Revit has a useful feature that teaches if parts are interfering each other and the solution provided.

As per claim 11, (Cancelled and moved to claim 1).

As per claim 12, Revit teaches the computer implemented method of claim 1, Revit further teaches further comprising:  15outputting the analysis model via a user interface to a user for acceptance (Page 1118 discloses Revit Architecture supports exporting to CAD (DWG and DXF), ACIS (SAT), and MicroStation® (DGN) file formats).

As per claim 13, Revit teaches a computer implemented method for automatically creating from a physical model, which is a digital representation of a structure and comprises in a 5digital form a plurality of physical parts, an analysis model for structural analysis of the structure, the method comprising (Page 9 discloses in the Revit model, every drawing sheet, 2D and 3D view, and schedule is a presentation of information from the same underlying building model database. As you work in drawing and schedule views, Revit Architecture collects information about the building project and coordinates this information across all other representations of the project. The Revit parametric change engine automatically coordinates changes made anywhere—in model views, drawing sheets, schedules, sections, and plans. Page 1742 also discloses Revit Structure integrates a physical model for layout, coordination, and documentation with an independently editable analytical model for building design and analysis): 
running in a computer an analysis tool application configured to automatically create analysis models from physical models; retrieving, by the analysis tool application, the physical model (Page 10 discloses the Revit platform for building information modeling is a design and documentation system that supports the design, drawings, and schedules required for a building project. Building information modeling (BIM) delivers information about project design, scope, quantities, and phases when you need it);  10
determining at least for each load-bearing physical part in the physical model at least one part plane, which is a finite plane covering an area bigger than the physical part (Page 11 discloses when creating a project, you add Revit parametric building elements to the design. Revit Architecture classifies elements by categories, families, and types. A category is a group of elements that you use to model or document a building design. For example, categories of model elements include walls and beams. Page 1738 also discloses a reference line is used when designing families of model elements or placing elements in a building model. When you draw a reference line in a view, the line is visible in other, related views and Page 1738 discloses a reference plane which is a 2-dimensional plane used when designing families of model elements or placing elements in a building model.);
checking for each part plane whether there exists, according to a first set of rules, one or more parallel and overlapping part planes, and if there is, merging the part plane and at least one of the one or more parallel and overlapping part planes (Page 1279 discloses if desired, select some elements in a view. 2 Click Collaborate tab ➤ Coordinate panel ➤ Interference Check drop-down ➤ (Run Interference Check). The Interference Check dialog opens. If you selected elements in the view, the dialog is filtered to display only those element categories. If you did not select any elements, the dialog displays all categories from the current project. 3 On the left side of the dialog, select a value from the first Categories from drop-down. 4 Select the desired categories. For example, select Roofs as the category. 5 On the right side of the dialog, select a value from the second Categories from drop-down. This value could be a current selection of elements, the current project, or a linked Revit model. 6 Select the other desired categories. 7 Click OK. If there are no interferences to report, a dialog displays informing you of this. If there are interferences to report, the Interference Report dialog displays. The dialog lists all elements that are in conflict with one another. Interferences are grouped according to the way you generated the check. 9 To correct a conflict, click in the view and modify the overlapping elements. The Interference Report dialog remains visible. 10 When you have fixed the problem intersection, in the Interference Report dialog, click Refresh. If the problem has been resolved, the problem elements are removed from the list of conflicts. Examiner notes in summary, Revit has a useful feature that teaches if parts are interfering each other and the solution provided.
treating each part plane which is not merged, as a merged plane (Page 231 discloses Revit Architecture automatically creates joins between intersecting walls…join the geometry of closely-spaced parallel walls…this procedure to place a wall that is joined to a mid-end face in another wall. When you drag either of the joined walls, the join is maintained, and the other wall lengthens or shortens accordingly);
5determining, for an analysis model, analysis elements using intersections of merged planes((Page 231 discloses Revit Architecture automatically creates joins between intersecting walls and Page 579 discloses when Rigid Links is enabled, an additional analytical segment is engaged in the model between the end of the analytical model of a beam and the analytical model of a column. Examiner notes that initial elements have their own planes so when the elements intersect their planes intersect as well. );
and outputting the analysis model comprising the analysis elements for the structural analysis (Page 1149 discloses after you have placed room components in all the areas in a plan, you can export your design as a gbXML file and use a third-party load analysis software application to perform a load analysis).

As per claim 14, Revit an apparatus comprising at least one processor; and at least one memory including computer program code; the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: (Page 1639 discloses enable the 3 GB feature on your Windows® operating system to improve performance on 32-bit machines). Amended System Claim 14 discloses similar limitations as method claim 1 and is rejected likewise with same motivation as claim 1.

As per claim 15, Revit teaches, the apparatus of claim 14, wherein the at least one memory and computer program code configured to, with the at least one processor, further cause the apparatus at least to, Revit further teaches 25determined determine for each longitudinal load-bearing physical part an initial element which is an 1D element (Page 580 discloses use the mouse to sketch the beam, moving the cursor to the endpoint. Examiner notes that sketching a beam only allows for one direction of movement to the endpoint hence a 1D element.); and determine for each planar load-bearing physical part an initial element which is a 2D element (Page 672 discloses you may pre-select the height (top) or depth (base) of a structural wall from the Options Bar. Select either Height or Depth from the list box, then use the Constraint list to the right of Height/Depth selection to set the constraint of the top or base of the wall either by Level or as Unconnected). 

As per claim 17, Revit teaches, the apparatus of claim 14, Revit further teaches wherein the at least one memory and computer program code configured to, with the at least one processor, further cause 30the apparatus at least to apply as the first set of rules at least the following, at an analysis plane and a part plane are mergeable if they are parallel within a tolerance, overlap at least partly, are within a predetermined distance from each other and two of corresponding two or more physical parts connect (Page 1279 discloses if desired, select some elements in a view. 2 Click Collaborate tab ➤ Coordinate panel ➤ Interference Check drop-down ➤ (Run Interference Check). The Interference Check dialog opens. If you selected elements in the view, the dialog is filtered to display only those element categories. If you did not select any elements, the dialog displays all categories from the current project. 3 On the left side of the dialog, select a value from the first Categories from drop-down. 4 Select the desired categories. For example, select Roofs as the category. 5 On the right side of the dialog, select a value from the second Categories from drop-down. This value could be a current selection of elements, the current project, or a linked Revit model. 6 Select the other desired categories. 7 Click OK. If there are no interferences to report, a dialog displays informing you of this. If there are interferences to report, the Interference Report dialog displays. The dialog lists all elements that are in conflict with one another. Interferences are grouped according to the way you generated the check. 9 To correct a conflict, click in the view and modify the overlapping elements. The Interference Report dialog remains visible. 10 When you have fixed the problem intersection, in the Interference Report dialog, click Refresh. If the problem has been resolved, the problem elements are removed from the list of conflicts. Examiner notes in summary, Revit has a useful feature that teaches if parts are interfering each other and the solution provided.
As per claim 18, (Cancelled).

As per claim 20, Revit teaches non-transitory computer readable medium comprising program 20instructions for causing, when executed by a computing device, the computing device to create analysis elements forming an analysis model for structural analysis of a structure by performing: determining, from a physical model, which is a digital representation of the structure and comprises in a digital form a plurality of physical parts (Page 9 discloses in the Revit model, every drawing sheet, 2D and 3D view, and schedule is a presentation of information from the same underlying building model database. As you work in drawing and schedule views, Revit Architecture collects information about the building project and coordinates this information across all other representations of the project. The Revit parametric change engine automatically coordinates changes made anywhere—in model views, drawing sheets, schedules, sections, and plans. Page 1742 also discloses Revit Structure integrates a physical model for layout, coordination, and documentation with an independently editable analytical model for building design and analysis).
Amended article claim 20 discloses similar limitations as method claim 1 and is rejected likewise with same motivation as claim 1.

As per claim 21(Cancelled).
----- This Page is left blank after this line -----
Claims 3 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over Revit, in view of Mangon, and further in view of US PGPUB No. US 20120310605 A1 by ABE; Hideki et al.
As per claim 3, Revit teaches the computer implemented method of claim 2, Revit further teaches wherein a part plane determined for an 1D initial element is a finite rectangular plane having four definition points defined (Page 150 discloses a reference point is an element that specifies a location in the XYZ work space of the conceptual design environment. You place reference points to design and plot lines, splines, and forms) using the 1D initial element and one or more offset values, and a part plane determined for an 2D element is a finite plane, which covers larger 5area than the physical planar element and has boundaries defined based on boundaries of the physical planar element and one or more offsets (Page 1490 discloses  You can use a reference plane to define the point where walls wrap for doors and windows…specifies whether a reference plane, sketched during the creation of a family, is a reference in a project. This means that you can dimension to the family or align to Is Reference it. If you set a reference plane as a reference for all family types, then you can consistently dimension to that family type when you place it in your project).
Mangon teaches wherein the plurality of part planes determined for an 1D initial element include a finite rectangular part plane having four definition points defined using the 1D initial element and the offset values (Mangon: See Fig.7 
    PNG
    media_image5.png
    1068
    1474
    media_image5.png
    Greyscale
as annotated below showing the green shaded part plane), and the plurality of part planes determined for an 2D element [[is]] include a finite part plane (Mangon: See Fig.7 showing in 2D another (yellow) plane, along with green plane), 

    PNG
    media_image7.png
    1124
    729
    media_image7.png
    Greyscale
As indicated Mangon does not teach …which covers larger area than the physical planar element and has boundaries defined based on boundaries of the physical planar element and the offset values….
Abe teaches and the plurality of part planes determined for an 2D element include a finite part plane which covers larger area than the physical planar element and has boundaries defined based on boundaries of the physical planar element and the offset values (Abe: Fig.10 showing the physical planar element B1 and part plane as 1010; [0128]-[0130] showing the cut sections like 1010).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Abe to Mangon & Revit as Abe teaches “… creating a solid figure surrounding an object and a solid figure surrounding a plurality of components of a group of components included in the object, based on design information related to the object, determining elements belonging to the solid figure surrounding the plurality of components from a plurality of elements partitioned and divided from the created solid figure surrounding the object…” (Abe: Abstract), such as objects in Mangon (See Fig.7). Further motivation to combine would have been that Abe, Revit and Mangon are analogous art to the instant claimed invention in the same field of CAD based analytical modeling (Abe: [0128]-0130][0145]-[0148], Mangon: Col.3 Lines 54-Col.4 Line 4; Revit Pg. 450). 
----- This Page is left blank after this line -----


Claims 5-6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revit, in view of Mangon, and further in view of "ARCHICAD 23 Reference Guide" to Graphisoft et al., (hereinafter, "ArchiCAD").
As per claim 5, Revit teaches the computer implemented method of claim 4, Revit further teaches wherein the creating analysis elements by adjusting the initial elements based on intersections of analysis planes comprises for an 1D initial element the following:  15determining two analysis planes associated with part planes created for the 1D initial element (Page 590 discloses when you sketch beams, you can use available graphical controls to modify the attachment points between each beam and the structural element (column, structural wall). You can either set the location of the controls when creating the beam or select and manually adjust it after the beam is created).
Mangon teaches adjusting the location of the end points of the initial elements (Mangon: Fig.7 & Col.8 Lines 22-50).
Revit & Mangon fails to explicitly teach searching for each end point of the 1D initial element an analysis plane fulfilling a second set of rules; if found, creating for the corresponding end point an analysis node to the 20intersection of the two analysis planes and one of the found one or more analysis planes;
if not found, creating for the corresponding end point an analysis node by projecting the end point to the intersection of the two analysis planes; and creating an analysis element between the two analysis nodes.
However ArchiCAD teaches, searching for each end point of the 1D initial element an analysis plane fulfilling a second set of rules; if found, creating for the corresponding end point an analysis node to the 20intersection of the two analysis planes and one of the found one or more analysis planes (Page 534 discloses When one of these selection dots encounters a node, anchor point or edge of another element, where the cursor changes its shape to indicate a special relation, that selection dot becomes larger, showing that the element is attracted to the sensitive point. You can then click to join the two, elements without having to place the cursor at the actual joining point);
if not found, creating for the corresponding end point an analysis node by projecting the end point to the intersection of the two analysis planes; and creating an analysis element between the two analysis nodes (Page 583 discloses you can add new nodes to elements using the pet palette. Adding a node to a straight linear element creates an additional element. Adding a node to a polygon-type element increases the number of its edges. In the 3D Window, you can add nodes only to polygonal elements. To add a node to an element: 1. Select the element. 2. Click an edge of the element to bring up the pet palette. 3. Choose the Insert new node icon. 4. Click to define the location of the new node).
Motivation to combine Revit and Mangon is presented in & incorporated from claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of creating analysis elements based on intersections of analysis planes as taught by Revit with creating the analysis nodes based on the end points as taught by ArchiCAD. The motivation to combine would be that ArchiCAD teaches how to use nodes in order to create analysis elements and ways to manipulate the nodes based on the planes of analysis elements. 
As per claim 6, the combination of Revit and ArchiCAD teaches the computer implemented method of claim 5, Revit teaches wherein the second set of rules comprises that an analysis plane is not parallel with the two analysis planes, the analysis plane is within a predetermined distance from a corresponding end point and two of corresponding two or more physical parts connect (Page 159 discloses for hosted and driving reference points, specifies whether only the reference plane Show Normal Reference Plane Only perpendicular to the geometry of the host will be visible and Page 259 discloses offsets the wall panel the specified distance and in a direction perpendicular to the face of the curtain wall). 

As per claim 9, Revit teaches the computer implemented method of claim 1, Revit further teaches wherein the determining for each initial element the plurality of part planes (See Pg.1738 showing plurality of planes for model element) in the comprises: determining a type of a physical part for which the initial element is 20determined (Page 554 discloses click Structure tab ➤ Structure panel ➤ Column drop-down ➤ Structural Column);
if the type is column, creating at least two primary vertical part planes and two primary non-vertical part planes in a local coordinate system of the initial element (Page 1738 discloses a straight reference line provides 4 planes to sketch on. One plane is parallel to the work plane of the line itself, another is perpendicular to that plane, and the remaining 2 are at the ends of the line (perpendicular to the ends). All planes go through the reference line);
if the type is beam, creating at least one primary vertical part plane and 25one primary non-vertical part plane in a local coordinate system of the initial element (Page 670 discloses two perpendicular planes for openings are provided by each beam, brace, or column. These planes align with the major and minor axis of the member);
if the type is wall, creating at least three secondary vertical planes and two secondary non-vertical planes in a local coordinate system of the initial element (Page 220 a wall’s Location Line property specifies which of its vertical planes is used to position the wall in relation to the path you sketch or otherwise specify in the drawing area. When laying out compound walls that join, you can place them precisely with respect to a particular material layer of interest, such as the concrete masonry units. Regardless of the wall type, you can select any of the following planes, either on the Options Bar (before placing the wall) or on the Properties palette (before or after): Wall Centerline (default), Core Centerline, Finish Face: Exterior, Finish Face: Interior, Core Face: Exterior, Core Face: Interior); 
Revit fails to explicitly teach and 31 if the type is slab, creating at least one secondary non-vertical plane in a local coordinate system of the initial element.
However ArchiCAD teaches and 31 if the type is slab, creating at least one secondary non-vertical plane in a local coordinate system of the initial element (Page 928 discloses a basic Slab has two possible reference planes: either the top or the bottom plane). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of determining a type for each initial element and its planes as taught by Revit with the number of reference planes for a Slab in ArchiCAD. The motivation to combine would have been ArchiCAD provides the number of reference planes a slab can provide and that “if you redefine an existing Slab’s Reference Plane from Core Top to Core Bottom, the entire Slab will change its position accordingly. This way, the connections previously made to the slab will remain intact (ArchiCAD Page 929)”. This helps when attached a slab to other elements such as a wall or column. 

As per claim 16, Revit teaches, the apparatus of claim 14, wherein the at least one memory and computer program code configured to, with the at least one processor, further cause the apparatus at least to, Revit further teaches determine a type of a physical part for which the initial element is 20determined and use the type in determining for each initial element the plurality of part planes (See Pg.1738 showing plurality of planes for model element) by performing one of (Page 554 discloses click Structure tab ➤ Structure panel ➤ Column drop-down ➤ Structural Column);
creating, in response to the type being column, at least two primary vertical part planes and two primary non-vertical part planes in a local coordinate system of the initial element (Page 1738 discloses a straight reference line provides 4 planes to sketch on. One plane is parallel to the work plane of the line itself, another is perpendicular to that plane, and the remaining 2 are at the ends of the line (perpendicular to the ends). All planes go through the reference line);
creating, in response to the type being beam, at least one primary vertical part plane and 25one primary non-vertical part plane in a local coordinate system of the initial element (Page 670 discloses two perpendicular planes for openings are provided by each beam, brace, or column. These planes align with the major and minor axis of the member);
creating, in response to the type being wall, at least three secondary vertical planes and two secondary non-vertical planes in a local coordinate system of the initial element (Page 220 a wall’s Location Line property specifies which of its vertical planes is used to position the wall in relation to the path you sketch or otherwise specify in the drawing area. When laying out compound walls that join, you can place them precisely with respect to a particular material layer of interest, such as the concrete masonry units. Regardless of the wall type, you can select any of the following planes, either on the Options Bar (before placing the wall) or on the Properties palette (before or after): Wall Centerline (default), Core Centerline, Finish Face: Exterior, Finish Face: Interior, Core Face: Exterior, Core Face: Interior); 
Revit fails to explicitly teach and 31creating, in response to the type being slab, at least one secondary non-vertical plane in a local coordinate system of the initial element.
However ArchiCAD teaches and creating, in response to the type being slab, at least one secondary non-vertical plane in a local coordinate system of the initial element (Page 928 discloses a basic Slab has two possible reference planes: either the top or the bottom plane). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of determining a type for each initial element and its planes as taught by Revit with the number of reference planes for a Slab in ArchiCAD. The motivation to combine would have been ArchiCAD provides the number of reference planes a slab can provide and that “if you redefine an existing Slab’s Reference Plane from Core Top to Core Bottom, the entire Slab will change its position accordingly. This way, the connections previously made to the slab will remain intact (ArchiCAD Page 929)”. This helps when attached a slab to other elements such as a wall or column. 

As per claim 19, the apparatus of claim 14, Revit further teaches wherein the at least one memory and computer program code configured to, with the at least one processor, further cause the apparatus to perform at least one of: 
determining for each longitudinal load-bearing physical part an initial 15element which is an 1D element, which includes a finite part rectangular plane having four definition points defined using the 1D initial element and one or more offset values (Page 150 discloses a reference point is an element that specifies a location in the XYZ work space of the conceptual design environment. You place reference points to design and plot lines, splines, and forms). Also see Mangon: See Fig.7 
    PNG
    media_image5.png
    1068
    1474
    media_image5.png
    Greyscale
as annotated below showing the green shaded part plane).
determining for each planar load-bearing physical part an initial element which is a 2D element, which includes a finite part plane, which covers larger area than the physical planar element and has boundaries defined based on boundaries of the 20physical planar element and  (Page 1490 discloses  You can use a reference plane to define the point where walls wrap for doors and windows…specifies whether a reference plane, sketched during the creation of a family, is a reference in a project. This means that you can dimension to the family or align to Is Reference it. If you set a reference plane as a reference for all family types, then you can consistently dimension to that family type when you place it in your project).
associating an analysis plane with information on part planes merged to it and 10information on a part plane from which the analysis plane is created (Page 1334 discloses Reference Line intersection for Wall-Wall junctions, it is not enough that they collide: their reference lines must also intersect. The element (or skin) with the higher-priority Building Material will cut the one of a lower priority. Junction Order for Equal-Priority Walls: If two Walls of the same priority meet (their reference lines intersect), use Junction Order to control the element level junction). 
Performing, for an 1D initial element, creating analysis elements by adjusting the initial elements based on intersections of analysis planes by 15determining two analysis planes associated with part planes created for the 1D initial element (Page 590 discloses when you sketch beams, you can use available graphical controls to modify the attachment points between each beam and the structural element (column, structural wall). You can either set the location of the controls when creating the beam or select and manually adjust it after the beam is created).
creating an analysis element between the two analysis nodes, wherein the second set of rules comprises that an analysis plane is not parallel with the two analysis planes, the analysis plane is within 5a predetermined distance from a corresponding end point and two of corresponding two or more physical parts connect (Page 159 discloses for hosted and driving reference points, specifies whether only the reference plane Show Normal Reference Plane Only perpendicular to the geometry of the host will be visible and Page 259 discloses offsets the wall panel the specified distance and in a direction perpendicular to the face of the curtain wall);
and performing, for a 2D initial element, creating analysis elements by adjusting the initial elements based on intersections of analysis planes comprises for a 2D initial element by determining one analysis plane associated with a part plane 10created for the 2D initial element, searching for two analysis planes fulfilling a third set of rules, creating, in response to finding two analysis planes fulfilling the third set of rules, an analysis element to the intersection of the one analysis plane and the two analysis planes, creating, in response to not finding two analysis planes fulfilling the third set of rules, an analysis element to the one part plane (Page 1334 discloses  Reference Line intersection For Wall-Wall junctions, it is not enough that they collide: their reference lines must also intersect. The element (or skin) with the higher-priority Building Material will cut the one of a lower priority. Junction Order for Equal-Priority Walls If two Walls of the same priority meet (their reference lines intersect), use Junction Order to control the element level junction. Examiner notes that this reference teaches of the intersections in analysis planes and what Revit will do in that situation),
 wherein the third set of 15rules comprises that an analysis plane is not parallel with the one analysis planes, is within a predetermined distance from a position of the 2D initial element and two of corresponding two or more physical parts connect (Page 159 discloses for hosted and driving reference points, specifies whether only the reference plane Show Normal Reference Plane Only perpendicular to the geometry of the host will be visible and Page 259 discloses offsets the wall panel the specified distance and in a direction perpendicular to the face of the curtain wall).
Revit fails to explicitly teach searching for each end point of the 1D initial element an analysis plane fulfilling a second set of rules; creating, in response to finding an analysis plane fulfilling a second set of rules, for the corresponding end point an analysis node to the 20intersection of the two analysis planes and one of the found one or more analysis planes;
Creating, in response to not finding an analysis plane fulfilling the second set of rules, for the corresponding end point an analysis node by projecting the end point to the intersection of the two analysis planes; and creating an analysis element between the two analysis nodes, wherein the second set of rules comprises that an anlysis plane in not .
However ArchiCAD teaches, searching for each end point of the 1D initial element an analysis plane fulfilling a second set of rules; creating, in response to finding an analysis plane fulfilling a second set of rules, for the corresponding end point an analysis node to the 20intersection of the two analysis planes (Page 534 discloses When one of these selection dots encounters a node, anchor point or edge of another element, where the cursor changes its shape to indicate a special relation, that selection dot becomes larger, showing that the element is attracted to the sensitive point. You can then click to join the two, elements without having to place the cursor at the actual joining point);
if not found, creating for the corresponding end point an analysis node by projecting the end point to the intersection of the two analysis planes; (Page 583 discloses you can add new nodes to elements using the pet palette. Adding a node to a straight linear element creates an additional element. Adding a node to a polygon-type element increases the number of its edges. In the 3D Window, you can add nodes only to polygonal elements. To add a node to an element: 1. Select the element. 2. Click an edge of the element to bring up the pet palette. 3. Choose the Insert new node icon. 4. Click to define the location of the new node).
Archicad also teaches which covers larger area than the physical planar element and has boundaries defined based on boundaries of the 20physical planar element and the offset values (Archicad: Pg.532 where offset can set for any polygonal input, when surrounding polygon like planar element on all four sides, the offset would have larger area as it would encompass the planar element (which is a polygon)).
Motivation to combine Revit and Mangon is presented in & incorporated from claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of creating analysis elements based on intersections of analysis planes as taught by Revit with creating the analysis nodes based on the end points as taught by ArchiCAD. The motivation to combine would be that ArchiCAD teaches how to use nodes in order to create analysis elements and ways to manipulate the nodes based on the planes of analysis elements. 
Relevant Prior Art of Record
US 8099260 B2 by Kfouri; Emile E. et al. teaches Analysis error detection for a CAD model using analytical models (See Fig.14-15).
US 20080238918 A1 by Culver; Timothy D. et al. teaches in Fig.6A-6B parts plane representation of the initial model.
----- This Page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, August 11, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See published specification [0038] Then the part planes are created in step 303 using the one or more offset values: one or more finite size part planes for each initial element, for example as described with FIG. 1A. The thus created model comprising initial elements and part planes may be called as an intermediate analysis model. Once the part planes have been created, for each part plane in a sorted order mergeable planes, if any exits, are determined in step 304. A mergeable plane is a part plane that may be merged to another part plane or to a plane formed by already merged planes. The rules in the memory are used to define what planes are considered as mergeable planes. A non-limiting list of examples of rules include that the planes should be within distance up to a specific value, like 300 mm, or a value depending on dimension/dimensions of object(s), from each other, the planes should be parallel and overlap at least partly, and the physical part corresponding to the initial element is touching (clashing), connected, or indicated to connect with at least one physical part associated with the other plane.
        2 See Mangon Fig.7 & 8 where walls 602 on top of 502 share one vertical part plane, each initially having a its own analytical plane 602’ and 502’ (in Fig.7), leading to merged analytical plane (Fig.8).
        3 See Instant Specification [0019] & Fig.1A.